UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 October 13, 2010 (October 7, 2010) Date of Report (Date of earliest event reported) True North Finance Corporation (Exact Name of Registrant as Specified in Charter) Delaware 333-129919 20-3345780 (State or Other (Commission File Number) (IRS Employer Jurisdiction of Identification No.) Incorporation) 4999 France Avenue South, Suite 248, Minneapolis, Minnesota 55410 (Address of Principal Executive Offices) (ZIP Code) Registrant’s telephone number, including area code: (952) 358-6120 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13a-4(c)) Item 5.02 – Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On October 7, 2010, the Company accepted the resignations of Christopher Clouser, Mannie Jackson, Philip Jones, Constantine “Deno” Macricostas, Richard B. Hirst, John Klinkenberg, and Douglas Lennick from the Board of Directors. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRUE NORTH FINANCE CORPORATION Date: October 13, 2010 By: /s/Todd A. Duckson TODD A. DUCKSON President of the Company
